Case 3:18-cv-00162-NJR-RJD Document 56 Filed 11/29/18 Page 1 of 1 Page ID #169


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

  A.D., individually and as Mother and      )
  Next Friend of K.D., a minor, and K.D.,   )
  a minor,                                  )
                                            )
                      Plaintiffs,           )
                                            )
  vs.                                       )    Case No. 3:18-CV-162-NJR-RJD
                                            )
  MERIDIAN COMMUNITY UNIT                   )
  SCHOOL DISTRICT 101, TIM                  )
  TURNER, DORLISSA CHERRY,                  )
  SPENCER BYRD, MELISSA                     )
  MCCUTCHEN-WILLIAMS, TAMARA                )
  MCCUTCHEN, VICTOR BAKER,                  )
  LAWANDA GREEN, MIKE HILEMAN,              )
  MELODY SPAULDING, JAMIE                   )
  NICHOLS, AND DEON CHERRY,                 )
                                            )
                      Defendants.           )

                       JUDGMENT IN A CIVIL ACTION

 DECISION BY THE COURT.

        This matter having come before the Court, and the Court having rendered a

 decision,

        IT IS ORDERED AND ADJUDGED that, pursuant to the Court’s Order dated

 November 29, 2018 (Doc. 55), this entire action is DISMISSED with prejudice.

        DATED: November 29, 2018

                                                MARGARET M. ROBERTIE,
                                                Clerk of Court

                                                By: s/ Deana Brinkley
                                                       Deputy Clerk

 APPROVED: __________________________
          NANCY J. ROSENSTENGEL
          United States District Judge
